
	

114 SRES 38 ATS: Relative to the death of Wendell H. Ford, former United States Senator for the Commonwealth of Kentucky.
U.S. Senate
2015-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			January 23 (legislative day, January 22), 2015
			Mr. McConnell (for himself, Mr. Reid, Mr. Paul, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Wendell H. Ford, former United States Senator for the Commonwealth of
			 Kentucky.
	
	
 Whereas Wendell H. Ford was born in Daviess County, Kentucky in 1924, and attended the University of Kentucky;Whereas Wendell H. Ford served in the United States Army during World War II, earning the rank of Technical Sergeant, the American Campaign Medal, the World War II Victory Medal, the Good Conduct Medal, and the Expert Infantryman Badge;Whereas Wendell H. Ford served in the Kentucky Army National Guard from 1949 to 1962, earning the rank of First Lieutenant;Whereas Wendell H. Ford served as the Lieutenant Governor of Kentucky from 1967 to 1971 and the Governor of Kentucky from 1971 to 1974;Whereas Wendell H. Ford was first elected to the United States Senate in 1974 and served four terms as a Senator from the Commonwealth of Kentucky with honor and distinction;Whereas Wendell H. Ford, when he was elected to his fourth term in the Senate on November 3, 1992, received the largest number of votes for elected office ever recorded in the Commonwealth of Kentucky up to that time;Whereas Wendell H. Ford served the Senate as the Majority Whip from 1991 to 1995 and as the Democratic Whip from 1995 to 1999;
 Whereas Wendell H. Ford was the only Kentuckian to ever win election to consecutive terms as Lieutenant Governor, Governor, and Senator: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Wendell H. Ford, former member of the United States Senate;
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the late Wendell H. Ford.
		
